Citation Nr: 0828365	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-23 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to restoration of service connection for lower 
back degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  In this decision, the RO severed 
service connection for lower back degenerative disc disease.

The veteran appeared at a Travel Board hearing in May 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran has asserted that service connection should be 
restored for his lower back degenerative disc disease on the 
basis that he first injured his back in service.  

The post-service medical evidence of record consists of VA 
outpatient and examination reports dated since May 2000.  
During his May 2008 hearing, however, the veteran reported 
post-service treatment for his low back disorder at several 
non-VA hospitals in Illinois and in Tacoma, Washington 
following service.  He also made repeated references to 
treatment from the American Lake VA facility and noted an 
upcoming visit with a chiropractor.  Given the veteran's 
contentions of a low back disorder dating back to service, 
records of his reported post-service treatment are relevant 
to this appeal and must be obtained pursuant to 38 C.F.R. 
§ 3.159(c)(1) (2007).

The Board also notes that the veteran was not provided a VA 
notice letter directly addressing the claim on appeal until 
March 2008, and the RO has not since readjudicated the 
veteran's claim in a Supplemental Statement of the Case or 
otherwise.  The absence of post-notification readjudication 
constitutes a procedural defect that must be corrected upon 
remand.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007); 38 C.F.R. § 19.9 (2007).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the veteran about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.  In this 
letter, the veteran should be 
specifically notified that he should 
provide signed release forms, with 
complete address and date information, 
regarding all treatment he has received 
from non-VA providers subsequent to 
service.  This letter should specifically 
reference the reported emergency room 
treatment in Illinois and Tacoma, as well 
as any treatment from a chiropractor.

2.  After securing the necessary release 
forms, all records of relevant medical 
treatment which are not currently 
associated with the veteran's claims file 
should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  After completion of the above 
development, and after determining 
whether additional development is needed 
in light of any newly added medical 
records, the veteran's appeal should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

